     Case 1:19-cv-01276-NONE-BAM Document 21 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       LARRY WILLIAM CORTINAS,                             Case No. 1:19-cv-01276-NONE-BAM (PC)
12                        Plaintiff,                         ORDER REQUIRING DEFENDANT
                                                             MCDONALD TO SHOW CAUSE WITHIN
13             v.                                            THIRTY DAYS WHY DEFAULT SHOULD
                                                             NOT BE ENTERED
14       MCDONALD,
                                                             (ECF No. 20)
15                        Defendant.
                                                             THIRTY (30) DAY DEADLINE
16

17            Plaintiff Larry William Cortinas (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action under 42 U.S.C. § 1983. This action proceeds against

19   Defendant MacDonald1 for excessive force in violation of the Eighth Amendment.

20            On February 26, 2020, Defendant MacDonald submitted a waiver of service of summons.

21   (ECF No. 18.) On April 13, 2020, Defendant filed a motion for a thirty-day extension of time to

22   file a responsive pleading. (ECF No. 19.) The Court granted the request, and Defendant was

23   ordered to file a responsive pleading on or before May 13, 2020. (ECF No. 20.)

24            The deadline to file a responsive pleading has expired, and Defendant MacDonald has not

25   responded to the complaint or otherwise communicated with the Court.

26   ///

27

28   1
         Erroneously sued as “McDonald.”

                                                         1
     Case 1:19-cv-01276-NONE-BAM Document 21 Filed 05/14/20 Page 2 of 2

 1          Accordingly, it is HEREBY ORDERED that within thirty (30) days from the date of

 2   service of this order, Defendant MacDonald shall show cause why default should not be entered

 3   against him.

 4
     IT IS SO ORDERED.
 5

 6      Dated:      May 14, 2020                           /s/ Barbara   A. McAuliffe          _
                                                     UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
